Title: Enclosure: John Spour’s Receipt, 28 May 1757
From: Spour, John
To: Washington, George



Fort Loudoun May 28th 1757.

Receiv’d of Colo. George Washington out of the Publick Stores at Winchester the following Particulars viz.—100 Barrls Gunpowder. 3 Tons of Lead. 100, 6 lb. Shott. and 12000 Musket-Flints to be deliver’d to Edward Shippen Esqr. at Lancaster for His Majesty’s Use, agreeable to Orders from Jno. Stanwix Esqr. Colo. Commandant of the first Battalion of the Royal American Regiment &ca. Witness my hand.

John Spour

